Exhibit 10.2

SECURED TERM NOTE

FOR VALUE RECEIVED, MICRO COMPONENT TECHNOLOGY, INC., a Minnesota corporation
(the “Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its
registered assigns or successors in interest, the sum of One Million Dollars
($1,000,000), together with any accrued and unpaid interest hereon, on March 31,
2008 (the “Maturity Date”) if not indefeasibly sooner paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Company and the Holder (as amended, modified and/or
supplemented from time to time, the “Purchase Agreement”).

The Principal Amount of this Secured Term Note that is contained in the
Restricted Account (as defined in the Restricted Account Agreement referred to
in the Purchase Agreement) on the date of the issuance of this Secured Term Note
is $964,500.

The following terms shall apply to this Secured Term Note (this “Note”):


13.
CONTRACT RATE AND AMORTIZATION


13.1         CONTRACT RATE.  SUBJECT TO SECTIONS 3.2 AND 4.10, INTEREST PAYABLE
ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (THE “PRINCIPAL AMOUNT”) SHALL
ACCRUE AT A RATE PER ANNUM EQUAL TO THE “PRIME RATE” PUBLISHED IN THE WALL
STREET JOURNAL FROM TIME TO TIME (THE “PRIME RATE”), PLUS TWO PERCENT (2%) (THE
“CONTRACT RATE”).  THE CONTRACT RATE SHALL BE INCREASED OR DECREASED AS THE CASE
MAY BE FOR EACH INCREASE OR DECREASE IN THE PRIME RATE IN AN AMOUNT EQUAL TO
SUCH INCREASE OR DECREASE IN THE PRIME RATE; EACH CHANGE TO BE EFFECTIVE AS OF
THE DAY OF THE CHANGE IN THE PRIME RATE.  THE CONTRACT RATE SHALL NOT AT ANY
TIME BE LESS THAN NINE PERCENT (9%).  INTEREST SHALL BE (I) CALCULATED ON THE
BASIS OF A 360 DAY YEAR, AND (II) PAYABLE MONTHLY, IN ARREARS, COMMENCING ON MAY
1, 2007, ON THE FIRST BUSINESS DAY OF EACH CONSECUTIVE CALENDAR MONTH THEREAFTER
THROUGH AND INCLUDING THE MATURITY DATE, AND ON THE MATURITY DATE, WHETHER BY
ACCELERATION OR OTHERWISE.


13.2         CONTRACT RATE PAYMENTS.  THE CONTRACT RATE SHALL BE CALCULATED ON
THE LAST BUSINESS DAY OF EACH CALENDAR MONTH HEREAFTER (OTHER THAN FOR INCREASES
OR DECREASES IN THE PRIME RATE WHICH SHALL BE CALCULATED AND BECOME EFFECTIVE IN
ACCORDANCE WITH THE TERMS OF SECTION 1.1) UNTIL THE MATURITY DATE AND SHALL BE
SUBJECT TO ADJUSTMENT AS SET FORTH HEREIN.


13.3         PAYABLE ON MATURITY DATE.  ANY OUTSTANDING PRINCIPAL AMOUNT
TOGETHER WITH ANY ACCRUED AND UNPAID INTEREST AND ANY AND ALL OTHER UNPAID
AMOUNTS WHICH ARE THEN OWING BY THE COMPANY TO THE HOLDER UNDER THIS NOTE, THE
PURCHASE AGREEMENT AND/OR ANY OTHER RELATED AGREEMENT SHALL BE DUE AND PAYABLE
ON THE MATURITY DATE.


--------------------------------------------------------------------------------



14.
OPTIONAL PREPAYMENT


14.1         OPTIONAL PREPAYMENT.  THE COMPANIES MAY PREPAY THIS NOTE AT ANY
TIME, IN WHOLE OR IN PART, WITHOUT PENALTY OR PREMIUM.


15.
EVENTS OF DEFAULT


15.1         EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
SET FORTH IN THIS SECTION 3.1 SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF
DEFAULT”) HEREUNDER:


(A)           FAILURE TO PAY.  THE COMPANY FAILS TO PAY WHEN DUE ANY INSTALLMENT
OF PRINCIPAL, INTEREST OR OTHER FEES HEREON IN ACCORDANCE HEREWITH, OR THE
COMPANY FAILS TO PAY ANY OF THE OTHER OBLIGATIONS (UNDER AND AS DEFINED IN THE
MASTER SECURITY AGREEMENT) WHEN DUE, AND, IN ANY SUCH CASE, SUCH FAILURE SHALL
CONTINUE FOR A PERIOD OF THREE (3) DAYS FOLLOWING THE DATE UPON WHICH ANY SUCH
PAYMENT WAS DUE.


(B)           BREACH OF COVENANT.  THE COMPANY OR ANY OF ITS SUBSIDIARIES
BREACHES ANY COVENANT OR ANY OTHER TERM OR CONDITION OF THIS NOTE IN ANY
MATERIAL RESPECT AND SUCH BREACH, IF SUBJECT TO CURE, CONTINUES FOR A PERIOD OF
FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF.


(C)           BREACH OF REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION,
WARRANTY OR STATEMENT MADE OR FURNISHED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN THIS NOTE, THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT
SHALL AT ANY TIME BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS
OF WHICH MADE OR DEEMED MADE.


(D)           DEFAULT UNDER OTHER AGREEMENTS.  THE OCCURRENCE OF ANY DEFAULT (OR
SIMILAR TERM) IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY INDEBTEDNESS OR CONTINGENT OBLIGATION OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES BEYOND THE PERIOD OF GRACE (IF ANY), THE EFFECT OF
WHICH DEFAULT IS TO CAUSE, OR PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR BENEFICIARY OR BENEFICIARIES OF SUCH CONTINGENT OBLIGATION TO CAUSE, SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH CONTINGENT
OBLIGATION TO BECOME PAYABLE;


(E)           MATERIAL ADVERSE EFFECT.  ANY CHANGE OR THE OCCURRENCE OF ANY
EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(F)            BANKRUPTCY.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
(I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING
OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT
OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO, WITHOUT CHALLENGE WITHIN
TEN (10) DAYS OF THE FILING THEREOF, OR FAILURE TO HAVE DISMISSED, WITHIN THIRTY
(30) BUSINESS DAYS, ANY PETITION FILED AGAINST IT IN ANY

2


--------------------------------------------------------------------------------



INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


(G)           JUDGMENTS.  ATTACHMENTS OR LEVIES IN EXCESS OF $50,000 IN THE
AGGREGATE ARE MADE UPON THE COMPANY OR ANY OF ITS SUBSIDIARY’S ASSETS OR A
JUDGMENT IS RENDERED AGAINST THE COMPANY’S PROPERTY INVOLVING A LIABILITY OF
MORE THAN $50,000 WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR
BONDED WITHIN THIRTY (30) BUSINESS DAYS FROM THE ENTRY THEREOF;


(H)           INSOLVENCY.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL ADMIT IN
WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME
DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;


(I)            CHANGE OF CONTROL.  A CHANGE OF CONTROL (AS DEFINED BELOW) SHALL
OCCUR WITH RESPECT TO THE COMPANY, UNLESS HOLDER SHALL HAVE EXPRESSLY CONSENTED
TO SUCH CHANGE OF CONTROL IN WRITING.  A “CHANGE OF CONTROL” SHALL MEAN ANY
EVENT OR CIRCUMSTANCE AS A RESULT OF WHICH (I) ANY “PERSON” OR “GROUP” (AS SUCH
TERMS ARE DEFINED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, AS IN EFFECT
ON THE DATE HEREOF), OTHER THAN THE HOLDER, IS OR BECOMES THE “BENEFICIAL OWNER”
(AS DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF 35% OR MORE ON A FULLY DILUTED BASIS OF THE THEN OUTSTANDING
VOTING EQUITY INTEREST OF THE ANY COMPANY, (II) THE BOARD OF DIRECTORS OF THE
COMPANY SHALL CEASE TO CONSIST OF A MAJORITY OF THE COMPANY’S BOARD OF DIRECTORS
ON THE DATE HEREOF (OR DIRECTORS APPOINTED BY A MAJORITY OF THE BOARD OF
DIRECTORS IN EFFECT IMMEDIATELY PRIOR TO SUCH APPOINTMENT) OR (III) THE COMPANY
OR ANY OF ITS SUBSIDIARIES MERGES OR CONSOLIDATES WITH, OR SELLS ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO, ANY OTHER PERSON OR ENTITY;


(J)            INDICTMENT; PROCEEDINGS.  THE INDICTMENT OR THREATENED INDICTMENT
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT
OR THREATENED COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING AGAINST THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR REMEDIES
SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES;


(K)           THE PURCHASE AGREEMENT AND RELATED AGREEMENTS.  (I) AN EVENT OF
DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN THE PURCHASE AGREEMENT OR ANY OTHER
RELATED AGREEMENT, (II) THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL BREACH ANY
TERM OR PROVISION OF THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT IN
ANY MATERIAL RESPECT AND SUCH BREACH, IF CAPABLE OF CURE, CONTINUES UNREMEDIED
FOR A PERIOD OF FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF, (III) THE
COMPANY OR ANY OF ITS SUBSIDIARIES ATTEMPTS TO TERMINATE, CHALLENGES THE
VALIDITY OF, OR ITS LIABILITY UNDER, THE PURCHASE AGREEMENT OR ANY RELATED
AGREEMENT, (IV) ANY PROCEEDING SHALL BE BROUGHT TO CHALLENGE THE VALIDITY,
BINDING EFFECT OF THE PURCHASE AGREEMENT OR ANY RELATED AGREEMENT OR (V) THE
PURCHASE AGREEMENT OR ANY RELATED AGREEMENT CEASES TO BE A VALID, BINDING AND
ENFORCEABLE OBLIGATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (TO THE EXTENT
SUCH PERSONS OR ENTITIES ARE A PARTY THERETO);

3


--------------------------------------------------------------------------------


(l)            Other Indebtedness.  An Event of Default or similar term shall
occur under, and as defined in, (i) that certain Security and Purchase
Agreement, dated as of February 17, 2006, by and among the Company, such other
subsidiaries of Company which become a party to such Security and Purchase
Agreement and Laurus (as amended, restated, modified and/or supplemented from
time to time, the “Security and Purchase Agreement”), (ii) the Ancillary
Agreements referred to in, and defined in, the Security and Purchase Agreement,
(iii) that certain 10% Senior Subordinated Convertible Note, dated February 17,
2004 issued by the Company to Amaranth Trading, L.L.C. in the original principal
amount of $1,229,919 and assigned to Laurus pursuant to that certain Note Sale
Agreement dated as of December 20, 2006 by and between Amaranth Trading L.L.C.
and Laurus (as amended, restated, modified and/or supplemented from time to
time, the ”10% Note”) and/or (iv) all documents, instruments and agreements
related to the documents, instruments and agreements referred to in the
immediately preceding clauses (i) through (iii), inclusive; and/or

(m)          Demo Equipment.  The Company or any Subsidiary of the Company
transfers (on a consignment basis or otherwise) any Demo Equipment to a customer
or any other party, unless (a) such transfer is made for testing purposes at a
time when no Event of Default shall have occurred and be continuing and (b)
prior to such transfer the Holder shall have received all such documents and
agreements deemed necessary by and acceptable in form and substance to the
Holder to protect and perfect the Holder’s security interest in such Demo
Equipment and the right of the Holder to remove such Demo Equipment from such
customer’s and/or other party’s premises.


15.2         DEFAULT INTEREST.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COMPANY SHALL PAY ADDITIONAL INTEREST ON
THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE IN AN AMOUNT EQUAL TO ONE PERCENT
(1%) PER MONTH, AND ALL OUTSTANDING OBLIGATIONS UNDER THIS NOTE, THE PURCHASE
AGREEMENT AND EACH OTHER RELATED AGREEMENT, INCLUDING UNPAID INTEREST, SHALL
CONTINUE TO ACCRUE INTEREST AT SUCH ADDITIONAL INTEREST RATE FROM THE DATE OF
SUCH EVENT OF DEFAULT UNTIL THE DATE SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


15.3         DEFAULT PAYMENT.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE HOLDER, AT ITS OPTION, MAY DEMAND
REPAYMENT IN FULL OF ALL OBLIGATIONS AND LIABILITIES OWING BY COMPANY TO THE
HOLDER UNDER THIS NOTE, THE PURCHASE AGREEMENT AND/OR ANY OTHER RELATED
AGREEMENT AND/OR MAY ELECT, IN ADDITION TO ALL RIGHTS AND REMEDIES OF THE HOLDER
UNDER THE PURCHASE AGREEMENT AND THE OTHER RELATED AGREEMENTS AND ALL
OBLIGATIONS AND LIABILITIES OF THE COMPANY UNDER THE PURCHASE AGREEMENT AND THE
OTHER RELATED AGREEMENTS, TO REQUIRE THE COMPANY TO MAKE A DEFAULT PAYMENT
(“DEFAULT PAYMENT”).  THE DEFAULT PAYMENT SHALL BE ONE HUNDRED THIRTY PERCENT
(130%) OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE, PLUS ACCRUED BUT UNPAID
INTEREST, ALL OTHER FEES THEN REMAINING UNPAID, AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.  THE DEFAULT PAYMENT SHALL BE APPLIED FIRST TO ANY FEES DUE AND
PAYABLE TO THE HOLDER PURSUANT TO THIS NOTE, THE PURCHASE AGREEMENT, AND/OR THE
OTHER RELATED AGREEMENTS, THEN TO ACCRUED AND UNPAID INTEREST DUE ON THIS NOTE
AND THEN TO THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE.  THE DEFAULT PAYMENT
SHALL BE DUE AND PAYABLE IMMEDIATELY ON THE DATE THAT THE HOLDER HAS DEMANDED
PAYMENT OF THE DEFAULT PAYMENT PURSUANT TO THIS SECTION 3.3.

4


--------------------------------------------------------------------------------



16.
MISCELLANEOUS


16.1         ISSUANCE OF NEW NOTE.  UPON ANY PARTIAL PAYMENT OF THIS NOTE, A NEW
NOTE CONTAINING THE SAME DATE AND PROVISIONS OF THIS NOTE SHALL, AT THE REQUEST
OF THE HOLDER, BE ISSUED BY THE COMPANY TO THE HOLDER FOR THE PRINCIPAL BALANCE
OF THIS NOTE AND INTEREST WHICH SHALL NOT HAVE BEEN PAID AS OF SUCH DATE. 
SUBJECT TO THE PROVISIONS OF ARTICLE III OF THIS NOTE, THE COMPANY SHALL NOT PAY
ANY COSTS, FEES OR ANY OTHER CONSIDERATION TO THE HOLDER FOR THE PRODUCTION AND
ISSUANCE OF A NEW NOTE.


16.2         CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE
CUMULATIVE.


16.3         FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.


16.4         NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN SHALL
BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN: (A) UPON PERSONAL DELIVERY
TO THE PARTY NOTIFIED, (B) WHEN SENT BY CONFIRMED TELEX OR FACSIMILE IF SENT
DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS
DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE DAY AFTER DEPOSIT WITH A
NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH
WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS SHALL BE SENT TO THE
COMPANY AT THE ADDRESS PROVIDED IN THE PURCHASE AGREEMENT EXECUTED IN CONNECTION
HEREWITH, AND TO THE HOLDER AT THE ADDRESS PROVIDED IN THE PURCHASE AGREEMENT
FOR THE HOLDER, WITH A COPY TO LAURUS CAPITAL MANAGEMENT, LLC, ATTN: PORTFOLIO
SERVICES, 335 MADISON AVENUE, 10TH FLOOR, NEW YORK, NEW YORK 10017, FACSIMILE
NUMBER (212) 541-4410, OR AT SUCH OTHER ADDRESS AS THE COMPANY OR THE HOLDER MAY
DESIGNATE BY TEN DAYS ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES HERETO.


16.5         AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCES THERETO,
AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY
EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR
SUPPLEMENTED, AND ANY SUCCESSOR INSTRUMENT AS SUCH SUCCESSOR INSTRUMENT MAY BE
AMENDED OR SUPPLEMENTED.


16.6         ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON THE COMPANY AND ITS
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS
SUCCESSORS AND ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER IN ACCORDANCE WITH THE
REQUIREMENTS OF THE PURCHASE AGREEMENT.  THE COMPANY MAY NOT ASSIGN ANY OF ITS
OBLIGATIONS UNDER THIS NOTE WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, ANY
SUCH PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT BEING NULL AND VOID.


16.7         COST OF COLLECTION.  IN CASE OF ANY EVENT OF DEFAULT UNDER THIS
NOTE, THE COMPANY SHALL PAY THE HOLDER THE HOLDER’S REASONABLE COSTS OF
COLLECTION, INCLUDING REASONABLE ATTORNEYS’ FEES.

5


--------------------------------------------------------------------------------



16.8         GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


(A)           THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


(B)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


(C)           THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


16.9         SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED

6


--------------------------------------------------------------------------------



INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS NOTE.


16.10       MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE
OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM
RATE PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM RATE SHALL BE
CREDITED AGAINST AMOUNTS OWED BY THE COMPANY TO THE HOLDER AND THUS REFUNDED TO
THE COMPANY.


16.11       SECURITY INTEREST AND GUARANTEE.  THE HOLDER HAS BEEN GRANTED A
SECURITY INTEREST (I) IN CERTAIN ASSETS OF THE COMPANY AND ITS SUBSIDIARIES AS
MORE FULLY DESCRIBED IN THE MASTER SECURITY AGREEMENT DATED AS OF FEBRUARY 17,
2006, AS AMENDED, RESTATED, REAFFIRMED, MODIFIED AND/OR SUPPLEMENTED FROM TIME
TO TIME AND (II) IN THE EQUITY INTERESTS OF THE COMPANY’S SUBSIDIARIES PURSUANT
TO THE STOCK PLEDGE AGREEMENT DATED AS OF FEBRUARY 17, 2006, AS AMENDED,
RESTATED, REAFFIRMED, MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME.  THE
OBLIGATIONS OF THE COMPANY UNDER THIS NOTE ARE GUARANTEED BY CERTAIN
SUBSIDIARIES OF THE COMPANY PURSUANT TO THE GUARANTY DATED AS OF FEBRUARY 17,
2006, AS AMENDED, RESTATED, REAFFIRMED, MODIFIED AND/OR SUPPLEMENTED FROM TIME
TO TIME.


16.12       CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.

5.13         Registered Obligation. This Note is intended to be a registered
obligation within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)
and the Company (or its agent) shall register this Note (and thereafter shall
maintain such registration) as to both principal and any stated interest. 
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Company of this Note to the new holder or
the issuance by the Company of a new instrument to the new holder, or (ii)
transfer through a book entry system maintained by the Company (or its agent),
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

[Balance of page intentionally left blank; signature page follows]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be signed
in its name effective as of this 29th day of March, 2007.

MICRO COMPOMENT TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Roger Gower

 

 

Name:

Roger Gower

 

 

Title:

Chief Executive Officer

 

 

 

 

WITNESS:

 

 

 

/s/ Lori Faber

 

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------